— Order of the Appellate Term, affirming a judgment of the Municipal Court of the City of New York, Borough of Brooldyn, in favor of plaintiff, for $650.55, affirmed, with costs. (See Rader v. Simmons, ante, p. 415, decided herewith.) Lazansky, P. J., Carswell and Johnston, JJ., concur; Taylor and Close, JJ., dissent and vote to modify the order of the Appellate Term so as to provide that the judgment of the Municipal Court in favor of the plaintiff be reduced to the sum of $500.55, and, as so modified, to affirm the order, with costs to the appellant. In this case the plaintiff is a bookmaker and operated a gambling room. When the police raided the place, some sixty men were in the room for the purpose of placing bets with the plaintiff. Upon the table was the sum of $150, which was placed there by the patrons in making their bets. In the plaintiff’s pocket was $500. Both sums were seized by the police. No claim is made by the defendant as to the money found on the plaintiff’s person. The sum of $150 is held by the defendant as property clerk of the police department of the city of New York. In our opinion the money found on the table and concededly used in gambling constitutes the “ proceeds of crime ” and for the reasons given in the dissenting memorandum in Rader v. Simmons (ante, pp. 415, 421), decided herewith, the plaintiff has no title thereto. [See 177 Misc. 962. See, also, post, p. 955; 265 App. Div« 935.]